Citation Nr: 0817236	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  99-18 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected depressive disorder, not otherwise 
specified (NOS).


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to July 
1984 and from August 1986 to January 1994.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which granted service 
connection for depression disorder and assigned a 10 percent 
disability rating, effective February 5, 2001.  Thereafter, 
the veteran appealed with respect to the initially assigned 
rating.  While his appeal was pending, a September 2007 
Decision Review Officer decision assigned a 30 percent 
evaluation, also effective February 5, 2001.  However, 
although the veteran has been assigned a higher rating, it is 
still less than the maximum benefit available; therefore, his 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In May 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  Depressive disorder, NOS, is manifested by moderate 
symptoms that result in occupational and social impairment, 
could significantly disrupt day-to-day life, and result in 
the veteran deriving no quality of life from day-to-day 
existence, and that include subjective reports of loss of 
focus and concentration and missing work due to depression, 
decreased motivation, irritability, sadness, episodes of 
distress, social isolation, and thoughts of suicide at times; 
and objectively observed appearance, attitude and behaviors 
within normal limits; neat and appropriate attire; good 
hygiene; good eye contact; speech noticeably lacking 
spontaneity, but rational, coherent, and productive; rational 
and goal-directed thought processes; intact memory; good 
insight, judgment, and impulse control, without cognitive 
impairment; and a Global Assessment of Functioning (GAF) 
score of 52 at its lowest.

3.  Depressive disorder, NOS, is not productive of 
occupational and social impairment that results in reduced 
reliability and productivity or worse reduction in 
functionality; or symptoms such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected depressive disorder, NOS, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Increased rating claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's psychiatric disability.  Also, in 
Fenderson, the Court discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the veteran's 
service-connected depression disorder, NOS.

The veteran's service-connected depression disorder is 
assigned a 30 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2007).  The veteran contends 
that his symptomatology is worse than is contemplated under 
such rating, and that a higher rating should, therefore, be 
assigned.  

As indicated, the regulations establish a General Rating 
Formula.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).
The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9434.

As reflected in the following discussion, the Board 
determines that an initial rating in excess of 30 percent is 
not warranted for the veteran's service-connected depression 
disorder at any time during the appeal period.  Specifically, 
the Board determines that his service-connected psychiatric 
disability is not productive of symptoms leading to 
occupational and social impairment manifested by more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

The Board observes that the same VA examiner conducted the 
December 2001, October 2003, and March 2007 VA examinations.  
In March 2007, the examiner opined that the veteran's 
depression had not varied much since his first diagnosis in 
1996, and that over the three times he had examined the 
veteran, his symptoms had remained relatively stable.  The 
Board also notes that the symptomatology reported, 
subjectively and objectively, across the examinations 
demonstrates little variation.  Thus, the following 
discussion addresses the veteran's symptomatology generally, 
over the course of these three examinations, as opposed to 
presenting each examination individually.

In this regard, the Board observes that subjective symptoms 
included loss of focus and concentration and occasionally 
missing work due to depression, decreased motivation, 
irritability, sadness, episodes of distress, social 
isolation, and thoughts of suicide at times.  The veteran 
reported a generally positive relationship with his wife.  

Objectively, the examiner noted appearance, attitude, and 
behaviors within normal limits; neat and appropriate attire; 
good hygiene; and good eye contact.  He reported speech as 
noticeably lacking spontaneity, but rational, coherent, and 
productive.  Thought processes were rational and goal-
directed.  The veteran was oriented to time, place, and 
person.  No significant cognitive impairment was observed, 
memory was intact, and insight, judgment, and impulse control 
were observed to be good.  Sleep disturbance and weight loss 
were noted.  The examiner has found the veteran's symptoms to 
be moderate, but that they could significantly disrupt his 
day-to-day life, and that he derives no quality of life from 
his day-to-day existence.  He reported that the veteran does 
miss a great deal of time from work, but that when he does 
work he performs his duties adequately.  The examiner 
determined that the veteran's depression was moderate and 
assigned a GAF score of 59 in December 2001, 52 in October 
2003, and 55 in March 2007.

The Board notes that VA treatment records dated from November 
1996 to through March 2007 are in the claims folder.  These 
records reflect continued diagnosis and treatment for 
depression.  However, at no time do they reflect 
symptomatology that is overall worse or otherwise 
inconsistent with the symptomatology discussed above and the 
GAF score reported is 60.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the GAF scores he has 
been assigned, because such designations are based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Records reveal that the veteran has been assigned GAF scores 
ranging from 52 to 60 based upon his psychiatric impairment.  
A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See DSM-IV at 44-47.  While a GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders, the 
GAF scores assigned in a case are not dispositive of whether 
overall improvement has been established; rather, they must 
be considered in light of the actual symptoms of the 
veteran's disorder.  See 38 C.F.R. § 4.126(a).

The veteran has been assigned a 30 percent rating evaluation 
for service-connected depressive disorder, NOS.  The Board 
finds that the veteran's symptomatology at no time during the 
appeal period reflects worsening of the veteran's psychiatric 
disability so as to warrant assignment of a rating evaluation 
in excess of 30 percent at any stage of the appeal period. 

The Board notes that the veteran has a diagnosis of sleep 
apnea that can also account for his symptom of sleep 
disturbance.  Additionally, the Board observes that, at the 
March 2007 examination, the examiner diagnosed alcohol abuse 
in addition to depression.  However, the Board finds that 
there is an inadequate basis in the record upon which to 
determine to what extent the veteran's sleep disturbance is a 
result of his depression disorder and to what extent it is 
caused by another disorder.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Similarly, the symptoms that 
may be a result of his alcohol abuse rather than his 
depression cannot be ascertained.  Id.  Accordingly, the 
Board finds that all reported relevant symptoms are a result 
of the veteran's service-connected depression disorder.  

Consequently, the Board finds that service-connected 
depressive disorder, NOS, is manifested by moderate symptoms 
that result in occupational and social impairment, could 
significantly disrupt day-to-day life, and result in the 
veteran deriving no quality of life from day-to-day 
existence, and that include subjective reports of loss of 
focus and concentration and missing work due to depression, 
decreased motivation, irritability, sadness, episodes of 
distress, social isolation, and thoughts of suicide at times; 
and objectively observed appearance, attitude and behaviors 
within normal limits; neat and appropriate attire; good 
hygiene; good eye contact; speech noticeably lacking 
spontaneity, but rational, coherent, and productive; rational 
and goal-directed thought processes; intact memory; good 
insight, judgment, and impulse control, without cognitive 
impairment; and a GAF score of 52 at its lowest. 

The Board determines that these symptoms preponderate against 
a rating in excess of 30 percent.  Specifically, although the 
veteran suffers occupational and social impairment, it does 
not result in reduced reliability and productivity or worse 
diminishment of functionality.  Further, symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week; 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking are not shown.  Although the veteran has 
some difficulty in establishing and maintaining effective 
work and social relationships, his symptoms overall do not 
more nearly approximate a rating in excess of 30 percent.  

Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  However, such 
statements alone are not competent evidence since only those 
with specialized knowledge are competent to render an opinion 
concerning the severity of a disability.  See Espiritu v. 
Derwinski, 2 Vet.  App. 492 (1992).  

Additionally, the Board has considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath.  However, a review of 
the record fails to reveal any additional functional 
impairment associated with the veteran's depressive disorder, 
NOS, that warrants consideration of alternate rating codes.   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against an initial rating in excess of 30 
percent.  As the veteran's symptomatology does not more 
closely approximate a rating in excess of 30 percent, the 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert at 55 (1990).

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization such that application of 
the regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected depression disorder 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability do not result in a marked functional impairment in 
a way or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on the 
claims for VA benefits.  In this case, the veteran filed his 
claim of entitlement to service connection for depressive 
disorder, NOS, secondary to his service-connected 
disabilities in February 2001.  The decision issued in 
January 2002 granted service connection for depression 
disorder and assigned an initial 10 percent disability 
rating, effective February 5, 2001.  The veteran thereafter 
appealed with respect to the initially assigned disability 
rating.  The Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
opinion holding that separate notice of VA's duty to assist 
the veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  

In this case, the veteran was provided with a VCAA 
notification letter in August 2001, prior to the initial AOJ 
decision issued in January 2002.  Additional VCAA letters 
were sent in June 2006 and February 2007.  However, the 
Court's decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also relevant to the instant claim.  Under Dingess/Hartman, 
VCAA notice requirements apply to the evidence considered in 
determinations of the degree of disability and effective date 
for a disability once service connection has been 
established.  
 
Additionally, under Pelegrini, for a VCAA notice to be 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121. 

The Board observes that the VCAA notice issued in August 2001 
informed the veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  However, only the 
June 2006 and February 2007 letters informed him of the 
evidence necessary to substantiate a disability rating and 
effective date for the disability on appeal.  No VCAA notice 
advised the veteran of the "fourth element" of Pelegrini, 
that is, that he should submit any relevant evidence in his 
possession to VA.  

Failure to provide pre-adjudicative notice of any of required 
elements of VCAA notice is presumed to create prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders; see also Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  With regard to 
the fourth element, the August 2001 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that he should submit any relevant evidence during 
the development of the claim.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of his claim and providing him with a VA 
examination.  The veteran's service medical records, VA 
treatment records, private treatment records, and the reports 
of December 2001, October 2003, and March 2007 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  

The Board notes that April 2006 VA treatment records indicate 
that the veteran has been treated by a non-VA therapist.  
These records also report treatment at Psychological Health 
Care Services.  Whether these records refer to the same 
treatment provider is uncertain; however, the Board finds 
that VA is not obligated to investigate further.  The veteran 
has been notified that he may submit private treatment 
records or request that VA obtain them on his behalf.  He has 
done neither with regard to these records.  As the Court 
stated in Wood v. Derwinski, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 
Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 
517 (1996).  Therefore, the Board determines that VA is not 
obligated to put forth effort to identify and obtain these 
outstanding records.  Given the above, the Board finds that 
VA has satisfied its duty to assist the veteran in obtaining 
available, relevant records. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify him in accordance 
with VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Further efforts to comply with 
VCAA are not necessary to ensure the fairness of the 
adjudication to the veteran.  Therefore, the Board may issue 
a final decision in this case.

	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 30 percent for service-
connected depressive disorder, NOS, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals	


 Department of Veterans Affairs


